internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi 9-plr-132981-03 date date legend grantor date year child trust child trust child trust child child child dollar_figurea date cpa dear this is in response to your letter dated date sent on behalf of grantor requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make plr-132981-03 allocations of generation-skipping_transfer gst_exemption to lifetime transfers made to three irrevocable trusts the facts and representations submitted are summarized as follows on date year grantor established child trust child trust and child trust these trusts are irrevocable trusts intended to benefit child child and child respectively and his or her issue aside from the differing beneficiaries the distribution provisions of child trust child trust and child trust are identical item paragraph a of the trusts provides that during the child beneficiary’s lifetime the trustee shall distribute to or for the benefit of the child beneficiary and or any of the child beneficiary’s issue as much of the income and or principal of the trust as the trustee deems necessary to provide for the health maintenance and support of the child beneficiary and the child beneficiary’s issue in accordance with their accustomed standard of living and to provide for the education of the child beneficiary and his or her issue item paragraph b of the trusts provides that after the death of the child beneficiary the trust shall terminate and all property then remaining in the trust shall be distributed as follows if the remaining property has an inclusion_ratio of one the remaining property shall be distributed to such persons including the child beneficiary’s estate and in such manner as the child beneficiary may direct by the child beneficiary’s last will and testament by express reference to this power if the remaining property has an inclusion_ratio of zero or less than one the remaining property shall be distributed to among or for the benefit of such persons and in such manner as the child beneficiary may direct by the child beneficiary’s last will and testament by express reference to this power provided however the child beneficiary shall have no power to appoint such property to the child beneficiary to the child beneficiary’s estate to the child beneficiary’s creditors to the creditors of the child beneficiary’s estate or to discharge any legal_obligation that the child beneficiary may have if or to the extent the child beneficiary does not effectively exercise this power_of_appointment granted in or above the remaining property shall be distributed per stirpes among the child beneficiary’s issue who survive the beneficiary if any and if none such property shall be distributed per stirpes among grantor’s issue who survive the child beneficiary if any and if none such property shall be distributed to the child beneficiary’s heirs grantor transferred dollar_figurea each to child trust child trust and child trust on date year in a letter dated date year grantor was advised by the attorney who drafted the trusts that the allocation of her gst_exemption to the trusts would plr-132981-03 cause distributions from the trusts to her grandchildren to be exempt from the gst tax grantor was further advised that in order to ensure that distributions from the trusts would be so exempt grantor would have to file gift_tax returns on which she must allocate her gst_exemption to all contributions to each trust for each year during which a gift of any size is made to any such trust grantor relied on cpa to prepare her gift_tax_return for year cpa had received a copy of the letter from grantor’s attorney and was on notice of the need to allocate grantor’s gst_exemption to the trusts grantor believed cpa would make all necessary allocations cpa prepared a year form_709 united_states gift and generation-skipping_transfer_tax return for grantor which was timely filed however cpa made several errors that resulted in the failure to properly allocate grantor’s available gst_exemption to the amount of the transfers to child trust child trust and child trust grantor relied on cpa and did not discover the errors grantor’s attorney discovered the errors on the year form_709 and advised grantor thereof grantor now seeks an extension of time under sec_2642 and sec_301_9100-3 to allocate grantor’s available gst_exemption to the amount of the transfers to the trusts made in year based on the value of the transferred assets as of the date of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfer of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c -- a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period plr-132981-03 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-132981-03 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor is granted an extension of time of sixty days from the date of this letter to make retroactive_allocations of her available gst_exemption with respect to the transfers to child trust child trust and child trust in year the allocation will be effective as of the date of the transfers to the trusts in year and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated to the transfers to the trusts the allocation should be made on a supplemental gift_tax_return filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the gift_tax_return a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trusts this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
